Citation Nr: 1044096	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-24 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for a respiratory condition 
to include as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1955 to August 1978.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in October 2008, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

The claims of service connection are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


REMAND 

On the claim of service connection for tinnitus, on VA 
examination in September 2008, the examiner indicated that there 
was no history of tinnitus.  VA records in March 2009 show that 
the Veteran denied tinnitus.  Subsequently VA records in August 
2009 document continuous tinnitus.  In March 2010, the Veteran 
testified that his tinnitus began before he retired from service.  

Tinnitus is a condition under case law, where lay observation has 
been found to be competent as to the presence of the disability, 
that is, tinnitus is capable of lay observation.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (On the question of whether the 
veteran has a chronic condition since service, the evidence must 
be medical unless it relates to a condition as to which, under 
case law, lay observation is competent). 



As the evidence of record is insufficient to decide the claim, 
additional development under the duty to assist is needed.

On the claim of service connection for a chronic cough, which the 
Veteran associates with asbestos exposure in service, the service 
treatment records show that the Veteran had shortness of breath 
and in August 1971 he had a diagnosis of pneumonia.  In March 
2010, the Veteran testified that he was being treated for a 
respiratory problem.  

As the evidence of record is insufficient to decide the claim, 
additional development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to either submit or 
authorize VA to obtain on his behalf private 
medical records, pertaining to treatment of a 
respiratory condition.  

2.  Afford the Veteran a VA audiology 
examination to determine whether it is more 
likely than not (probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), less likely than 
not (probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the Veteran's tinnitus is 
related to noise exposure in service from 
July 1955 to August 1978.  







In formulating the opinion, the VA examiner 
is asked to consider that although tinnitus 
was not shown in service, the Veteran is 
competent to describe tinnitus and the 
Veteran had noise exposure in service in his 
assignments as a submarine nuclear propulsion 
plant technician and auxiliary equipment 
technician and the Veteran is already service 
connected for a hearing loss disability due 
to noise exposure in service. 

If however after a review of the record, an 
opinion on causation is not possible without 
resort to speculation, the examiner is asked 
to clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, when one cause, noise 
exposure in service, is not more likely than 
any to cause the Veteran's current tinnitus 
and that an opinion on causation is beyond 
what may be reasonably concluded based on the 
evidence of record. 

The Veteran's file should be made available 
to the examiner.

3.  Afford the Veteran a VA examination by a 
physician to determine whether it is more 
likely than not (probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), less likely than 
not (probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the Veteran has a current 
respiratory disability which is related to 
the Veteran's period of service from July 
1955 to August 1978, including symptoms of 
shortness of breath and the pneumonia in 
August 1971, and a high probability 
occupational exposure to asbestos aboard 
ships and submarines during service.  

If however after a review of the record, an 
opinion on causation is not possible without 
resort to speculation, the examiner is asked 
to clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, for example, the Veteran's 
brief history of smoking from 1954 to 1962, 
when one cause is not more likely than any to 
cause the Veteran's current respiratory 
condition and that an opinion on causation is 
beyond what may be reasonably concluded based 
on the evidence of record. 

The Veteran's folder should be made available 
to the examiner.

4.  After the above development has been 
completed, adjudicate the claims.  If any 
decision remains adverse to the Veteran, 
provide the Veteran and his representative a 
supplemental statement of the case and return 
the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


